Title: To George Washington from Gouverneur Morris, 23 October 1792
From: Morris, Gouverneur
To: Washington, George



My dear Sir,
Paris 23 October 1792

Yours of the twenty first of June is at length safely arriv’d. Poor lafayette. Your Letter for him must remain with me yet some Time. His Enemies here are virulent as ever and I can give you no better Proof than this. Among the King’s Papers was found Nothing of what his Enemies wishd and expected except his Correspondence with Monsieur de la Fayette which breathes from begining to End the purest Sentiments of Freedom. It is therefore kept secret while he stands accus’d of Designs in Conjunction with the dethroned Monarch to enslave his Country. The Fact respecting this Correspondence is communicated to me by a Person to whom it was related confidentially by one of the Parties who examind it. You will have seen in my Letters to Mr Jefferson a Proposition made by Mr Short respecting Monsieur de la fayette with my Reply. I had very good Reason to apprehend that our Interference at that Time would have been injurious to him, but I hope that a Moment will soon offer in which Something may be done for his Releif. In reading my Correspondences with Mr Short you must consider also that I wrote to the French and austrian governments as each would take the Liberty to read my Letters. You will have seen also that in my Letters to Mr Jefferson I hint at the Dangers attending a Residence in this City. Some of the Sanguinary Events which have taken Place and

which were partial Executions of great Plans will point to a natural Interpretation thereof but these were not what I contemplated. Should we ever meet I will entertain you with the Recital of many Things which it would be improper to commit to Paper, at least for the present. You will have seen that the King is accus’d of high Crimes and Misdemeanors, but I verily beleive that he wish’d sincerely for this Nation the Enjoyment of the utmost Degree of Liberty which thier Situation and Circumstances will permit. He wish’d for a good Constitution, but unfortunately he had not the Means to obtain it, or if he had he was thwarted by those about him. What may be his Fate God only knows, but History informs us that the Passage of dethroned Monarchs is short from the Prison to the grave.
I have mention’d to Mr Jefferson repeatedly my Wish to have positive Instructions and orders for my Government. I need not tell you Sir how agreable this would be to me and what a Load it would take from my mind. At the same Time I am fully sensible that it may be inconvenient to give me such Orders. The United States may wish to temporize and see how Things are like to end, and in such Case leaving me at large with the Right reserv’d to avow or disavow me according to Circumstances and Events is, for the Government, an eligible Position. My Part in the Play is not quite so eligible, but altho I wish the Senate to be sensible of this, I am far from wishing that any precipitate Step be taken to releive me from it; for I know how contemptible is every private Consideration when compard with the public Interests—one Step however seems very natural viz. to say that before any new Letters of Credence are given it will be proper to know to whom they are to be directed because the Convention, a meer temporary Body, is to be succeeded by some fix’d Form & it may be a long Time before any such Form is adopted. Mr Jefferson from the Materials in his Possession will be able to give you an accurate Account of the military Events. I discover three capital Errors in the Conduct of the Duke of Brunswic. First his Proclamation arrogated Rights which on no Construction could belong to him or his Employers, and containd Threats which no Circumstances could warrant, and which in no supposeable Success could be executed. They tended however to unite the Nation in opposing him, seeing that no Hope remaind for those who had taken any Part in the Revolution, and the Conduct observd towards Monsieur

de la fayette and his Companions was a severe Comment on the Cruelty of the Text: thus in the same Moment he wounded the Pride, insulted the Feelings, and alarmd the Fears of all France. And by his thundering Menaces to protect the royal Family he plung’d them into the Situation from which he meant to extricate them. The second Error was not to dash at Paris the Instant he receivd the News of the Affair of the tenth. He should then have advanc’d at all Hazards, and if in so doing he had declard to the several Generals and Armies that he expected their Assistance to restore their dethroned Prince and violated Constitution I am perswaded that he would have met with as much Support as Opposition. I learn within these two Days that the Delegates of Lorraine and Alsace had so little Hope, or rather were so thoroughly perswaded that those Provinces would join the Enemy, that they made unusual Haste to come forwarded lest they should be apprehended. Great Activity in that Moment would have done Wonders; but then he was not ready. The third great Error was that after waiting so long He came forward at all this Season. By menacing the Frontiers with great and encreasing Force vast Numbers of the Militia would have been drawn to the utmost Verge of the french Territory. The Difficulty of subsisting them there would have been extreme. By taking strong and good Positions his Troops would have been preserv’d in full Vigor; and the french wasted by Disease, tired of Inaction, and stimulated by their natural Impatience and Impetuosity of Temper, would have forcd their Generals to attack even if they had the Prudence to be quiet. The Consequences of such Attack, excepting always the Will of God, must have been a compleat Victory on his Part, and then it would have been next to impossible for them to escape—Then the Towns would have surrendered beleiving the Business to be over, and he might have come as far forward this Autumn as the needful Transportation of Stores would permit. Next Spring France would have found it almost impossible to subsist the Armies needful for her Defence in that Part of the Country which is most defensible, and of Consequence her Enemy would have reachd the Point from which he lately retreated without the smallest Difficulty.
The Appearances are so vague and Contradictory that I cannot pretend to tell you whether the Alliance will or will not be preservd for the next Campaign. If I were to hazard Conjectures

on the present State of Things, it might cast Suspicions where I have not sufficient Ground, and therefore I will bury them in my own Bosom lest Accident should put this Letter into improper Hands. France has a strong Ally in the Feelings of those Nations who are subject to Arbitrary Power; but for that very Reason she has a mortal Enemy in every Prince. If (as is very possible) the League hold firm till next Spring it will then have gain’d considerable Auxiliaries and I am very much mistaken if this Nation will make as great Efforts as those she is now making—The Characters of Nations must be taken into Consideration in all political questions, and that of France has ever been an enthusiastic Inconstancy. They soon get tird of a Thing. They adopt without Examination and reject without sufficient Cause. They are now agog of thier Republic, and may perhaps adopt some Form of Government with a Huzza; but that they will adopt a good Form or having adopted adhere to it, that is what I do not beleive. There is a great Body of Royalists in the Country who do not now declare themselves because it would be certain Death, but a favorable Occasion would bring them out of their Holes. The Factions here are violent and among those who administer the Government there is not I am told that Degree of Character which lays Hold of the Esteem and Respect of Mankind, but rather the contrary. In their Opponents there is a nervous temper which sticks at nothing which shrinks from Nothing, and if I see rightly there is in the Current of their Affairs a strong Eddy or counter Tide which may change materially both Men and Things. Yet let what will happen I think it hardly possible that they should blunder as much as the Emigrants and I am prone to beleive that in War and Politics the Folly of our Adversaries constitutes our greatest Force. The future Prospect therefore is involved in Mist and Darkness. There is but one Sovereign in Europe, the Empress of Russia, who is not in the Scale of Talents considerably under Par. The Emperor who it is said is consumptive and cannot live long is now much influenced by Manfredi a Statesman of the Italian School who takes Insincerity for wisdom. The prussian Cabinet is far from strong. Lucchesini an able Man is said to be rising in Influence there but there is such a Mixture of Lust and Folly in the Chief that no one Man can keep Things steady. The Alliance with Vienna is disagreable to the Prussians and particularly to the Inhabitants of Berlin which may have some Influence

in destroying it and his Majesty has given three strong Proofs since his Accession that he is by no means nice on the Subject of public Faith. The Invasion of Brabant will I am perswaded alarm both Britain and Holland but whether they will confine themselves to Court Intrigue or come into the Field is doubtful. Thus you will perceive Sir that Nothing can be predicated with tolerable Certainty respecting the Affairs of this Country either internal or external in the present moment. I am ever truly yours

Gouvr Morris

